                                                                     IN THE UNITED STATES DISTRICT COURT

                                                                            FOR THE DISTRICT OF ALASKA


                                               ALASKA RAILROAD CORPORATION,

                                                                    Plaintiff,

                                                             vs.

                                               FLYING CROWN SUBDIVISION
                                               ADDITION NO. 1 AND ADDITION NO.
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               2 PROPERTY OWNERS
                                               ASSOCIATION,
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                                                    Defendant.                      Case No. 3:20-cv-00232-JMK


                                               DECLARATION OF JOHN SIMS, PRESIDENT OF ENSTAR NATURAL GAS
                                                 COMPANY, A DIVISION OF SEMCO ENERGY, INC., AND ALASKA
                                                                   PIPELINE COMPANY

                                                       I, JOHN SIMS, declare the following on the basis of personal knowledge to

                                               which I am competent to testify.

                                                       1.      I am the director and president of Alaska Pipeline Company (APC), an

                                               Alaska corporation. I am also the president of ENSTAR Natural Gas Company, a

                                               division of APC’s parent company.

                                                       2.      APC is a wholly-owned subsidiary of SEMCO Energy, Inc., a Michigan

                                               corporation. ENSTAR Natural Gas Company is a division of SEMCO Energy, Inc.




                                               DECL. OF JOHN SIMS, PRESIDENT OF ENSTAR NATURAL GAS CO., A DIV. OF                PAGE 1 OF 4
                                               SEMCO ENERGY, INC., & ALASKA PIPELINE CO.
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK
                                                       3.      APC and ENSTAR provide natural gas to customers throughout

                                               Southcentral Alaska. Both are public utilities and they are jointly regulated by the

                                               Regulatory Commission of Alaska.

                                                       4.      APC was founded in 1959 and owns the approximately 388 linear miles

                                               of natural gas transmission pipelines in Southcentral Alaska. These lines run from the

                                               Kenai Peninsula to Anchorage, as well as from the Beluga Power Plant to the Mat-Su

                                               Valley and on to Anchorage. APC also owns the regulator stations that modulate
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               pressure along the pipelines.
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                                       5.      ENSTAR, in turn, owns the distribution system that ties to APC’s lines

                                               and brings natural gas to over 149,000 customers.

                                                       6.      APC holds title to the rights-of-way required for both its transmission

                                               pipelines and ENSTAR’s distribution system. At several locations, these rights-of-

                                               way are within lands subject to easements held by the Alaska Railroad Corporation

                                               (the Railroad).

                                                       7.      To secure that right to run lines within the Railroad easements, the

                                               Railroad has required APC to enter agreements for transportation corridor permits and

                                               to pay it rents. At issue in APC and ENSTAR’s intervention is Permit 7615, which the

                                               Railroad issued under a 20-year term in 1996 and on which the Railroad increased

                                               annual permit payments by 246% in 2016.




                                               DECL. OF JOHN SIMS, PRESIDENT OF ENSTAR NATURAL GAS CO., A DIV. OF           PAGE 2 OF 4
                                               SEMCO ENERGY, INC., & ALASKA PIPELINE CO.
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK
                                                       8.      While accounting for less than 1% of APC and ENSTAR’s leased

                                               pipeline right-of-way acreage, payments to the Railroad under Permit 7615 account

                                               for approximately 44% of APC and ENSTAR’s annual rental payments.

                                                       9.      As a public utility regulated jointly with ENSTAR, the amounts paid by

                                               APC for the right to run lines within Railroad easements are ultimately borne by the

                                               ratepayers.

                                                       10.     In September 2018, APC and ENSTAR met with the Railroad and
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               voiced their objection to the Railroad’s permit and rent requirements. Since 2018
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               APC and ENSTAR have made payments under protest.

                                                       11.     APC reiterated its objections to the Railroad in a letter sent by APC’s

                                               counsel in 2018. APC explained that the Railroad lacks authority over property

                                               interests that it asserts it received from the United States when the government did not

                                               own the interest in the first place. APC explained that this raised a fundamental

                                               question as to the Railroad’s right to charge APC for rent for a right-of-way in the

                                               Railroad’s transportation corridor. See Exhibit A, Letter from Benjamin W. Spiess,

                                               Landye Bennett Blumstein LLP, to Andrew Donovan, Alaska Railroad Corporation,

                                               at 2 (Nov. 13, 2018).

                                                       12.     In response, counsel for the Railroad asserted its claim to an exclusive

                                               use easement right under the Alaska Railroad Transfer Act (ARTA), a position it

                                               indicated it would continue to maintain unless a court were persuaded otherwise. See


                                               DECL. OF JOHN SIMS, PRESIDENT OF ENSTAR NATURAL GAS CO., A DIV. OF            PAGE 3 OF 4
                                               SEMCO ENERGY, INC., & ALASKA PIPELINE CO.
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK
                                               Exhibit B, Letter from Michael C. Geraghty, Oles Morrison Rinker & Baker LLP, to

                                               Adolf Zeman, Jr., Landye Bennett Blumstein LLP, at 8 (Jan. 8, 2019).

                                                       13.     To date, APC and ENSTAR have paid approximately $95,800 to the

                                               Railroad under protest for the use of land within the Railroad’s transportation

                                               corridor.

                                                       Under 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of

                                               the United States of America that the foregoing is true and correct.
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                                       Executed on December 16, 2020.
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                                                                                        JOHN SIMS

                                                                                                        Director and President
                                                                                                        ALASKA PIPELINE CO.

                                                                                                        President
                                                                                                        ENSTAR NATURAL GAS CO., A
                                                                                                        DIVISION OF SEMCO ENERGY,
                                                                                                        INC.




                                               DECL. OF JOHN SIMS, PRESIDENT OF ENSTAR NATURAL GAS CO., A DIV. OF                PAGE 4 OF 4
                                               SEMCO ENERGY, INC., & ALASKA PIPELINE CO.
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK
